
QuickLinks -- Click here to rapidly navigate through this document

Exhibit (10)(s)


SUMMARY OF COMPENSATION ARRANGEMENTS WITH NON-EMPLOYEE DIRECTORS AS OF
JANUARY 23, 2007


The following summarizes the current compensation and benefits received by the
Company's non-employee directors as of January 23, 2007. This document is
intended to be a summary of existing oral, at will arrangements, and in no way
is intended to provide any additional rights to any non-employee director.

Retainer and Meetings Fees

The Board of Directors of Rollins, Inc. ("the Company"), the Board of Directors
has approved effective January 1, 2007, the following fee schedule for the Board
of Directors of Rollins, Inc. and all Committees of the Board of Directors of
Rollins, Inc.:

Board of Directors' Quarterly Retainer:   $5,000 per quarter to each
non-employee Director Board Meeting Attended:   $1,250 per meeting attended
Audit Committee Chairman:   $3,500 per quarter to the Committee Chairman (in
addition to the per meeting fee) Per Meeting Fee:   $2,250 per Audit Committee
meeting Telephonic Meeting:   $1,250 per Audit Committee telephonic meeting
Compensation Committee Chairman:   $2,000 per quarter to the Committee Chairman
(in addition to the per meeting fee) Per Meeting Fee:   $1,250 per Compensation
Committee meeting
Nominating/Governance Committee Chairman:   $1,250 per quarter to the Committee
Chairman (in addition to the per meeting fee) Per Meeting Fee:   $1,250 per
Nominating/Governance Committee meeting
Diversity Committee Chairman:   $1,250 per quarter to the Committee Chairman (in
addition to the per meeting fee) Per Meeting Fee:   $1,250 per Diversity
Committee meeting

The above Committee fees are in addition to the fees otherwise payable to
directors for service on the Board of Directors of the Company.

Equity Compensation

Under the terms of the Company's 1998 Stock Incentive Plan, directors are
eligible to receive stock options, stock awards, and other types of equity-based
compensation awards. However, the Company does not make any such awards to
non-employee directors under its current compensation practices.

All non-employee directors are entitled to reimbursement of expenses for all
services as a director, including committee participation or special
assignments.

--------------------------------------------------------------------------------





QuickLinks


SUMMARY OF COMPENSATION ARRANGEMENTS WITH NON-EMPLOYEE DIRECTORS AS OF JANUARY
23, 2007
